Citation Nr: 1627587	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-06 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable disability rating for a residual left leg scar.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 1982 and from January 1984 to January 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2016, the Veteran testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.


FINDINGS OF FACT

1.  Any current low back disability did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein.  

2.  The Veteran's left upper leg scar is not a deep nonlinear scar with an area of at least 6 inches; it does not have an area of 144 square inches or more; it is not painful and/or unstable; and is not located on the head, face, or neck.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for an initial compensable rating for a residual left upper leg scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.118, Diagnostic Codes 7801-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard September 2011 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran has repeatedly stated there are no available private treatment records.  

The Veteran was provided a VA medical examination in December 2011.  The examination is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.


II. Legal Criteria and Analysis

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran contends that he has a current low back disability that was first incurred in service.  He asserts that his current low back disability is a result of a documented injury in service and that he has continued to experience intermittent low back pain since his initial injury.  

The Veteran's service treatment records show he initially complained of right flank pain immediately following a tractor accident on the flight deck.  However, he later complained of back pain and was initially assessed with a back contusion.  A few days after the accident, a muscular knot or spasm was palpable to the right of the lumbar spine at the L2 vertebral level.  There was full range of motion in the lumbar spine and testing revealed his back was neurologically intact, with no sensory deficits.  Straight leg testing was also negative.  The assessment was muscular spasm/trigger point.  There are no subsequent complaints and the Veteran's December 1985 separation examination report shows that clinical evaluation of his spine was normal.  

Post-service VA treatment records show the Veteran gave a history of his back injury in October 2011.  

The December 2011 VA examination report shows the Veteran reported that he injured his back during a tractor accident on the flight deck during service and has continued to have intermittent low back pain since then.  Physical examination revealed full range of motion of the lumbar spine, with no tenderness palpable and no neurological impairment.  It was noted that the Veteran had been diagnosed with lumbar strain in 1984 and that a current X-ray study of the back revealed mild spondylosis.  The VA examiner opined that it was less likely than not that the Veteran's diagnosed lumbar strain had its onset in service or was caused by his inservice accident as he did not complain of it at the time of his discharge.  The examiner further opined that the Veteran's current low back disability was more likely the result of his employment as a laborer subsequent to his discharge from service.  

Subsequent VA treatment records show the Veteran continued to complain of chronic low back pain as a result of his injury in service.  A July 2013 treatment record notes that he reinjured his back as a civilian.  

During the April 2016 Board hearing, the Veteran testified that he strained his back in service when it was hyperextended during a tractor accident on the flight deck.  He testified that he was given 2 cortisone shots at the time to help alleviate the pain.  Afterwards he continued to get occasional twinges of pain, but never sought any further treatment, self-medicating by using Ibuprofen and drinking alcohol.  He experienced numerous days of pain in 1985 after working to resurface the flight deck of the carrier.  He was discharged shortly thereafter.  He believed that he tried to get treatment from VA for his low back pain as early as 1986, but was refused treatment at the time.  In 1989 after gaining his sobriety, the Veteran initially sought treatment for back complaints by going to a private emergency room.  He testified that these treatment records are now nonexistent more than 20 years later.  

Evidence of record shows that while the Veteran was treated for a low back contusion and muscular spasm in November 1984, there was no further low back complaints, findings, treatment or diagnoses during service or at the time of his discharge examination.  Despite the Veteran's stated history of intermittent back pain since his inservice injury, the earliest objective evidence of a low back disability is in October 2011.  

To the extent that the lay statements from the Veteran address the etiology of his current low back disability, the Board finds that the statements are not competent evidence, as the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of his claimed low back disability.  Determining the etiology of a low back disability is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has provided no medical opinion etiologically linking his current back disability to his service and does not allege that there are any available private medical records.  

The most probative evidence of record, the December 2011 VA examiner's opinion, does not etiologically link the Veteran's currently diagnosed lumbar strain and X-ray evidence of mild spondylosis to his service, or any incident therein.  In fact, the VA examiner opined that it was less likely as not that the Veteran's low back disability was incurred in or caused by his service or the inservice injury, but was more likely due to post-service employment that required heavy lifting, pulling and pushing.  She further opined that it was likely that the Veteran had caused a continuous lumbar strain due to his post-service employment requiring heavy lifting.  The VA examiner provided a fully adequate rationale for her opinion, noting that there were no evidence of any low back complaints in service following the 1984 injury or at the time of his separation examination in December 1985, and that the Veteran's post-service physical labor likely caused his current low back disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability.  There is no doubt to be resolved, and service connection for a low back disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Initial Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, the statements of the Veteran must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

In the December 2011 rating decision, the RO granted service connection for a residual scar on the upper left thigh.  A noncompensable rating was assigned under the Diagnostic Code for burn scars or scars due to other causes not of the head, face or neck, that are superficial and nonlinear under Diagnostic Codes 7802.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Under Diagnostic Code 7802, a 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square cm) or larger.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 Note 1.  

Scars other than those on the face, head, or neck can also warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than 6 square inches (39 square centimeters (cm)) but less than 12 square inches (77 square cm).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  Higher ratings are warranted for even greater areas.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1.  

A 10 percent rating is also warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for more than two such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering over the skin.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Other disabling effects not contemplated by these scar diagnostic codes are evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

At the Veteran's December 2011 VA examination, it was noted that he had a left leg laceration sutured with 30 stitches in service with no residuals or functional impairment.  Physical examination of the left leg scar revealed it to not be painful or unstable and the total area of the scar was not greater than 6 square inches.  The examiner further noted that the Veteran had left knee symptoms associated with a post-service 1999 work-related ACL injury.  He underwent partial surgical repair for the post-service injury.  

During his April 2016 hearing, the Veteran testified that he initially cut his leg above the knee when he stepped in a hole on the flight deck.  He testified that he required 13 stitches to close the wound.  He testified that he does not have any feeling in the scar area, but that it never changes its appearance, and does not pull or tug when he bends his knee.  He did testify that he experiences knee weakness and that his left knee has given out numerous times.  

The evidence of record does not support a compensable rating for a residual left leg scar. The scar does not cover an area of 6 square inches (39 square cm) or greater, and hence does not warrant a rating under Diagnostic Code 7801.  Additionally, while it was not noted to be a superficial and nonlinear scar, it does not impact an area of 144 square inches (929 square cm) or greater, and therefore does not warrant a compensable rating under Diagnostic Code 7802.  Moreover, in his April 2016 testimony, the Veteran noted that no pain was associated with his scar, and as such, it does not warrant a rating under Diagnostic Code 7804.  Finally, there is no indication that the scar imposes any loss of function or interferes with activities.  In this respect, although the Veteran has testified that he has left knee weakness and giving way, the December 2011 VA examiner attributed these symptoms to a post-service work-related ACL injury.  Moreover, the Veteran did not perfect his appeal of a February 2013 rating decision that denied his claim for service connection for a left knee disability.  

Accordingly, the preponderance of the evidence is against the claim, there is no doubt to be resolved, and an initial compensable rating for a residual left upper leg scar is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Board has also considered whether referral for extraschedular ratings for the Veteran's residual left leg scar is appropriate during any period of the appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

During the pendency of the appeal, the Veteran's service-connected residual left upper leg scar has been manifested by signs and symptoms such as diminished sensation and a 6 inch superficial scar which caused no functional impairment during the pendency of the appeal.  Thus, the Veteran's residual left upper leg scar, and its resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to scars provide disability ratings on the basis of overall impairment.  See, e.g. 38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7805.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's left leg scar, referral for extraschedular consideration is not required at any time during the pendency of the appeal.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Moreover, extraschedular consideration on a collective basis has not been expressly raised or reasonably raised by the record.


ORDER

Service connection for a low back disability is denied.

An initial compensable disability rating for a residual left leg scar is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


